UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
YOUNG AE KIM, individually and on behalf
of all others similarly situated,

                             Plaintiff,
                                                     MEMORANDUM & ORDER
            -against-                                19-CV-4672(JS)(ST)

ADVANCED CALL CENTER TECHNOLOGIES, LLC,

                         Defendant.
----------------------------------------X
APPEARANCES
For Plaintiff:      Jonathan M. Cader, Esq.
                    David M. Barshay, Esq.
                    Barshay Sanders, PLLC
                    100 Garden City Plaza, Suite 500
                    Garden City, New York 11530

For Defendant:          Andrew W. Gefell, Esq.
                        Abrams Garfinkel Margolis Bergson, LLP
                        1430 Broadway, 17th Floor
                        New York, New York 10018

SEYBERT, District Judge:

            Plaintiff Young Ae Kim (“Plaintiff”) commenced this

proposed class action, individually and on behalf of all others

similarly    situated,    against   defendant    Advanced   Call     Center

Technologies,    LLC    (“Defendant”),    a   debt   collector,    alleging

violations of the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. § 1692, et seq.     (Compl., D.E. 1.)      Currently before the

Court is Defendant’s motion to dismiss the Complaint for failure

to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6).   (Mot., D.E. 17; Def. Br., D.E. 17-3; Pl. Opp., D.E. 19;
Def. Reply, D.E. 20.)     For the following reasons, Defendant’s

motion is GRANTED.

                            BACKGROUND1

          On or around August 15, 2018, Defendant sent Plaintiff

a one-page letter in an attempt to collect a debt Plaintiff

allegedly owes to Synchrony Bank (the “Letter”).      (Compl. ¶ 27;

Letter, D.E. 1-1.)   The top of the Letter states:

ADVANCED CALL CENTER TECHNOLOGIES, LLC_______________________
PO Box 9091                   ACCOUNT #: ENDING IN 2244
Gray, TN 37615-9091           TOTAL ACCOUNT BALANCE: $9,351.21
886-312-8374                  AMOUNT NOW DUE: $1,258.00
TTY#: 844-252-5490

STATEMENT DATE: August 15, 2018       RE: Gap Visa® Card Account

(See Letter.)   The Court refers to the address at “PO Box 9091,

Gray, TN 37615-9091” as the “Tennessee Address.”       The Letter’s

third paragraph states, among other things, that “[a]ll payments

should be made directly to Synchrony Bank using the enclosed

envelope. Do not send payments to this office.”         (Id.)      The

Letter’s sixth paragraph contains a validation notice:

     Unless you notify this office within 30 days after
     receiving this notice that you dispute the validity of
     the debt or any portion thereof, this office will assume
     this debt is valid. If you notify this office in writing
     within 30 days from receiving this notice, this office
     will: obtain verification of the debt or obtain a copy
     of a judgment and mail you a copy of such judgment or
     verification. If you request this office in writing

1 The following facts are drawn from the Complaint and Exhibits
annexed thereto and are assumed to be true for purposes of this
Memorandum and Order.


                                  2
     within 30 days after receiving this notice, this office
     will provide you with the name and address of the
     original creditor, if different from the current
     creditor.

(See Letter.)                Above a perforated line at the bottom of the Letter

reads “PLEASE DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT”.

Below the perforated line is a payment slip:

         POBox9091                                                                           STATEMENT DATE: 08/15/18
         Gray, TN 37615-9091                                                                 URL: es81Vice.gap.com
                                                                                             ACCOUNT#: ENDING IN 2224
                                                                                             TOTAL ACCOUNT BALANCE: S9,351.21
                                                                                             AMOUNT NOW DUE: $1,258.00




          ll 11 •11•11•1• 111 il 111 111 11•111111 111l111 111 1111 hll 11°1h 01 h••II        •1 1h1•1••11111 11 1111 11•1111°11°11 1•111ll1 11 11111111 •1111 111 1111I
          Young Kim
          237 Great Neck Rd Apt 3A                                                            Synchrony Bank/Gap
          Greal Neck, NY 11021-3327                                                           PO Box 960017
                                                                                              Onando, FL 32896-0017



The Court refers to the address at “PO Box 960017, Orlando, FL

32896-0017” as the “Florida Address.”

                                                                                   ANALYSIS

I.   Legal Standard

          To withstand a motion to dismiss, a complaint must

contain factual allegations that “‘state a claim to relief that is

plausible on its face.’”                                                     Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974, 167 L. Ed. 2d 929 (2007)).                                                             This plausibility standard is

not a “probability requirement” and requires “more than a sheer

possibility that a defendant has acted unlawfully.”                                                                                                      Id. (internal

quotation marks and citations omitted).

                                                                                         3
           In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

the complaint heavily relies, and anything of which judicial notice

may be taken.      See Chambers v. Time Warner, Inc., 282 F.3d 147,

152–52 (2d Cir. 2002).

II.   Discussion

           Plaintiff   initiated    this    action    on   August     14,    2019

alleging that the Letter violated the FDCPA in two ways.                    (See

generally Compl.)      The first cause of action alleges that the

Letter   contains    multiple   addresses     and    Defendant      failed    to

“instruct the consumer to which of the multiple addresses provided

written disputes must be sent” in violation of 15 U.S.C. §§

1692g(b), 1692e, and 1692e(10).         (Compl. ¶¶ 35-89.)          The second

cause of action alleges that the “Letter buries the required

validation notice within its text” in violation of 15 U.S.C. §§

1692g(b), 1692e, and 1692e(10).         (Compl. ¶¶ 90-137.)          Defendant

moves to dismiss the Complaint in its entirety.            (See Mot.)

      A. The FDCPA

           “A   violation   under   the    FDCPA    requires   that    (1) the

plaintiff be a ‘consumer’ who allegedly owes the debt or a person

                                    4
who has been the object of efforts to collect a consumer debt,

(2) the defendant collecting the debt must be considered a ‘debt

collector,’ and (3) the defendant must have engaged in an act or

omission in violation of the FDCPA’s requirements.”           Derosa v. CAC

Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017), aff’d,

740 F. App’x 742 (2d Cir. 2018).       Defendant does not dispute that

Plaintiff is a consumer and that Defendant is a debt collector

within the meaning of the statute.           Thus, the sole issue before

the Court is whether the Letter violates the FDCPA.

          “In   this   Circuit,        the    question   of     whether   a

communication complies with the FDCPA is determined from the

perspective of the ‘least sophisticated consumer.’”            Jacobson v.

Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)

(quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)).

Indeed, as stated by the Second Circuit:

     The   purpose   of    the   least-sophisticated-consumer
     standard, here as in other areas of consumer law, is to
     ensure that the statute protects the gullible as well as
     the shrewd. But in applying this standard, we bear in
     mind the Act’s “dual purpose”: in addition to protecting
     consumers against deceptive debt collection practices,
     the objective test we apply protects debt collectors
     from unreasonable constructions of their communications.
     Even in “crafting a norm that protects the naive and the
     credulous,” we have “carefully preserved the concept of
     reasonableness.”   Accordingly, the FDCPA does not aid
     plaintiffs whose claims are based on “bizarre or
     idiosyncratic interpretations of collection notices.”

Id. (quoting Clomon, 988 F.2d at 1318-20).



                                   5
     B. The First Cause of Action

            Plaintiff’s     first      cause     of   action   alleges      that    the

Letter violates the FDCPA because it includes two addresses--the

Tennessee     Address     and    the     Florida      Address--and         the    least

sophisticated consumer would be confused as to where to send

written disputes and “not dispute the debt at all.”                        (Compl. ¶¶

54, 35-89.)    Defendant argues that the Letter does not violate the

FDCPA because it “identifies one address for [Defendant, the

Tennessee     Address],    who    is     clearly      identified      as    the    debt

collector” and the “payment slip separately states the address for

Synchrony Bank [the Florida Address], who is identified as the

creditor to whom Plaintiff is instructed to pay.”                  (Def. Br. at 7;

see also Def. Reply at 2-7.)             Plaintiff responds that the least

sophisticated    consumer       “would      be   confused   as   to    whether      the

instruction    for   Plaintiff[]       to     send    correspondence”       to    “this

office” means the Tennessee Address or the Florida Address.                        (Pl.

Opp. at 11.)      Plaintiff also argues that the Florida Address’s

placement in a position “traditionally reserved for a return

address” causes further confusion as to where to send written

disputes.     (Pl. Opp. at 14.)

            “The presence of multiple addresses on a debt collection

letter does not render it misleading . . . unless it is unclear

which address a consumer should contact.”                Kucur v. Fin. Recovery

Servs., Inc., No. 19-CV-5453, 2020 WL 1821334, at *4 (E.D.N.Y.

                                          6
Apr. 9, 2020) (internal citations omitted).             On the other hand, a

“letter that explicitly misdirects consumers to send disputes to

the wrong address is materially misleading.”            Id. (citing Carbone

v. Caliber Home Loans, Inc., No. 15-CV-4919, 2016 WL 8711197, at

*4 (E.D.N.Y. Sep. 30, 2016) (Seybert, J.)).                Nonetheless, “the

least     sophisticated    consumer    is     capable   of     ‘making   basic,

reasonable and logical deductions and inferences.’”               Id. (quoting

Dewees v. Legal Servicing, LLC, 506 F. Supp. 2d 128, 132 (E.D.N.Y.

2007)).

            The   Letter   directs    consumers    to   mail    their    written

disputes to “this office.”      Although the Letter does not formally

define “this office,” “multiple signs point” to the conclusion

that the Tennessee Address is Defendant’s office address for

disputes.    Taylor v. Am. Coradius Int’l, LLC, No. 19-CV-4890, 2020

WL 4504657, at *4 (E.D.N.Y. Aug. 5, 2020).                   In reaching this

conclusion,    the   Court   agrees    with    Defendant      that   Saraci   v.

Convergent Outsourcing, Inc., No. 18-CV-6505, 2019 WL 1062098, at

*3 (E.D.N.Y. Mar. 6, 2019) and Park v. Forster & Garbus, LLP, No.

19-CV-3621, 2019 WL 5895703, at *5-6 (E.D.N.Y. Nov. 12, 2019) guide

the analysis.

            Here, “the location and context of the addresses . . .

make clear that the [least sophisticated consumer] should mail his

debt disputes to the” Tennessee Address.            Park, 2019 WL 5895703,

at *6.    The Letter contains two addresses (three when considering

                                      7
Plaintiff’s      address)    and   explicitly      states    that   the   consumer

should make payments “directly to Synchrony Bank using the enclosed

envelope. Do not send payments to this office.”                      (See Letter

(emphasis added).)          The Florida Address appears once and, most

importantly, is directly associated “Synchrony Bank/Gap,” where

the Letter unambiguously directs consumers to make payments.                  The

Florida Address also appears under the perforated line, under

“PLEASE DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT,” and

in a location that is typically visible through the window of an

envelope.    The Tennessee Address appears twice:              at the top of the

Letter under Defendant’s business name and again at the bottom

under the perforated line and without reference to Defendant. When

reading    the   Letter     in   its   entirety,    the     least   sophisticated

consumer would understand that payments must be mailed to the

Florida Address while disputes must be mailed to the Tennessee

Address.    Taylor, 2020 WL 4504657, at *4; cf. Pinyuk v. CBE Grp.,

Inc., No. 17-CV-5753, 2019 WL 1900985, at *7 (E.D.N.Y. Apr. 29,

2019) (granting the plaintiff leave to amend complaint to assert

a FDCPA claim where the collection letter included three different

addresses but did not provide guidance as to where to mail written

disputes).       Moreover, the Letter’s repeated reference to “this

office” lists the same phone number listed directly below the

Tennessee Address.        This “further support[s] that [the Tennessee

address] address is” Defendant’s office for disputes.                     Saraci,

                                         8
2019 WL 1062098, at *3.      As such, the Letter does not violate the

FDCPA by including both the Tennessee Address and the Florida

Address.

             Accordingly, Plaintiff’s claim that the Letter violates

the FDCPA because it contains multiple addresses is DISMISSED.

See, e.g., Dillard v. FBCS, Inc., No. 19-CV-0968, 2020 WL 4937808,

at *5 (E.D.N.Y. Aug. 24, 2020) (dismissing claims that a collection

letter     with   multiple   addresses   violated   the   FDCPA   where

“Plaintiff’s nitpicks fail to undermine Defendant’s letter, which

provides effective notice regarding the debt and how to dispute

it, inquire about it, or pay it.”).

        C. The Second Cause of Action

             The Complaint’s second cause of action alleges that the

Letter violates the FDCPA because it “buries” and overshadows the

validation notice within its text and therefore discourages the

least sophisticated consumer from exercising his or her right to

dispute the debt and/or verify the name of the original creditor.

(Compl. ¶¶ 103, 90-137.)       Defendant argues that the validation

notice does not violate the FDCPA because it is “front and center

on the face of the Letter, in a stand-alone paragraph and printed

in clearly readable font.”     (Def. Reply at 7; see also Def. Br. at

5-6.)      Plaintiff responds that the Letter violates the FDCPA

because the validation notice is “nothing more than boilerplate

language” and is “visually inconspicuous.”      (Pl. Opp. at 1, 15.)

                                    9
Specifically,   Plaintiff   argues    that    the     validation   notice   is

“diminished by the Letter’s overall format” because it does not

contain a heading or use different font “to inform the recipients

that the information is ‘important.’”         (Pl. Opp. at 15-16.)

           A validation notice must convey the information required

by § 1692g(a) “‘clearly and effectively’ so that ‘the least

sophisticated consumer [will not be] uncertain as to her rights.’”

Stark v. RJM Acquisitions LLC, No. 08–CV–2309, 2009 WL 605811, at

*3 (E.D.N.Y. Mar. 9, 2009) (quoting Savino v. Computer Credit Inc.,

164 F.3d 81, 85 (2d Cir. 1996)) (alteration in the original). Even

if the validation notice complies with 1692g(a), “a debt collector

violates   §   1692g(a) . . . if     that    notice    is   overshadowed    or

contradicted by other language in communications to the debtor.”

Sarno v. Midland Credit Mgmt., Inc., No. 10–CV–4704, 2011 WL

349974, at *2 (S.D.N.Y. Jan. 31, 2011) (quoting Jacobson v.

Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008))

(alteration in original).

           Recently, Judge Kiyo A. Matsumoto rejected the argument

asserted here that a “validation notice violates the FDCPA because

it is ‘visually inconspicuous.’”      Dillard, 2020 WL 4937808, at *6.

Judge Matsumoto reasoned that:

     If Plaintiff were able to state a claim on the ground
     that this particular notice was “burie[d],” it would
     become exceptionally difficult for debt collectors to
     know which information to highlight, and which
     information to place elsewhere in the letter. Here, if

                                     10
       Defendant had made the validation notice larger or more
       prominent, Plaintiff could then have alleged that the
       notice   overshadowed   and   buried   other   required
       information.

Id.    The Court agrees and adopts Judge Matsumoto’s analysis.

                 Here, as in Dillard, the validation notice is in the

middle of the one-page Letter and is not “not printed in a smaller

font, or overshadowed by other large or bold font.               It is provided

in legible typeface, among other important information,” including

“notices about the recipient’s rights.” Id.; see generally Letter.

As such, “[e]ven the least sophisticated consumer who reads the

letter as a whole, as they must, would unfailingly read the

validation notice.”           Nunez v. Mercantile Adjustment Bureau, LLC,

No. 19-CV-2962, 2020 WL 2475619, at *8 (E.D.N.Y. May 13, 2020)

(internal citation omitted).

                 Plaintiff argues that McStay v. I.C. Sys., Inc., 308

F.3d   188       (2d   Cir.   2002)   supports   the   proposition    that   debt

collection letters must prominently feature a validation notice

and draw attention to the notice with, for example, a heading or

a change in typeface.            (Pl. Opp. at 15-16.)          This argument is

without merit because “no such requirement exists in this Circuit.”

See Nunez, 2020 WL 2475619, at *8.                In McStay, the issue was

whether      a    debt   collector    violated   the   FDCPA    by   printing   a

validation notice on the back of a collections letter.                  McStay,

308 F.3d at 190-92. The Second Circuit held that “when a prominent


                                         11
instruction in the body of the letter warns that there is important

information on the reverse side, a reasonable reader, even if

unsophisticated, would turn the paper over and read the back.                 So

long   as   nothing   on   the   front    of   the    letter   overshadows    or

contradicts the validation notice, the FDCPA does not require the

notice to be printed on the front.”            Id. at 191.     Thus, McStay is

factually inapplicable and does not stand for the proposition that

debt collectors must “prominently feature” a validation notice in

all circumstances.     See Nunez, 2020 WL 2475619, at *8.

             Plaintiff has “not asserted that other language in the

Letter[] in some way contradicts the validation notice” and thus

fails “to show that the mere placement and formatting of the

validation notice runs afoul of the FDCPA.”                    Nunez, 2020 WL

2475619, at *8; see also Sturm v. Alpha Recovery Corp., No. 19-

CV-0556, 2020 WL 1140425, at *4 (E.D.N.Y. Mar. 6, 2020) (“Plaintiff

has cited no case law to support the proposition that, as a matter

of law, providing the validation notice prominently within the

body of the collection letter fails to adequately inform a debtor

of her rights.”); Musarra v. Balanced Healthcare Receivables, LLC,

No. 19-CV-5814, 2020 WL 1166449, at *7 (E.D.N.Y. Mar. 11, 2020)

(rejecting    the   arguments    asserted      here   where    “the   collection

letter does not misdirect the [least sophisticated consumer] away

from his validation notice.”).            The Letter’s placement of the



                                     12
validation notice complies with the FDCPA and the Complaint’s

second cause of action is DISMISSED.

                            CONCLUSION

          For the foregoing reasons, Defendant’s Motion (D.E. 17)

is GRANTED.   The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated:    October   5 , 2020
          Central Islip, New York




                                13
